It is ordered that this cause be referred to Charles Warren, Esq., as a special master, with directions that he make special findings on all material questions of fact and report the same to the Court with his recommendations respecting the decree to be entered. The master shall accord to the parties a full hearing on all questions in the cause, whether of fact or of law, and shall base his findings and recommendations on the entire record as heretofore made and printed, including the several documents and papers mentioned in the stipulations appearing in the record. When the master’s report is received, the clerk shall have the same printed, and the cause shall then be set down for hearing *587before the Court on the findings and recommendations of the master and such exceptions thereto as may be presented by either State.
Mr. Frank W. Clancy for complainant. Mr. W. A. Keeling for defendant. Mr. Thornton Hardie for L. M. Crawford, as amicus curiae, by special leave of Court.